
	

113 S332 IS: Climate Protection Act of 2013
U.S. Senate
2013-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 332
		IN THE SENATE OF THE UNITED STATES
		
			February 14, 2013
			Mr. Sanders (for himself
			 and Mrs. Boxer) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To address climate disruptions, reduce carbon pollution,
		  enhance the use of clean energy, and promote resilience in the infrastructure
		  of the United States, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Climate Protection Act of
			 2013.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Carbon pollution fee
					Sec. 101. Carbon pollution fee.
					Sec. 102. Residential environmental rebate program.
					Sec. 103. Pollution Reduction Trust Fund.
					TITLE II—Sustainable Technologies Finance Program
					Sec. 201. Sustainable Technologies Finance Program.
					Sec. 202. Budgetary effects.
					TITLE III—Environmental protection
					Sec. 301. Regulation of hydraulic fracturing.
					Sec. 302. Reports to Congress.
					Sec. 303. Sense of Congress relating to reduction in greenhouse
				gas emissions.
				
			ICarbon pollution
			 fee
			101.Carbon
			 pollution fee
				(a)In
			 generalTitle I of the Clean Air Act (42 U.S.C. 7401 et seq.) is
			 amended by adding at the end the following:
					
						ECarbon pollution fee
							195.DefinitionsIn this part:
								(1)Carbon polluting
				substanceThe term carbon polluting substance means
				coal (including lignite and peat), petroleum and any petroleum product, or
				natural gas that—
									(A)when combusted or
				otherwise used, will release greenhouse gas emissions; and
									(B)is—
										(i)extracted,
				manufactured, or produced in the United States; or
										(ii)imported into
				the United States for consumption, use, or warehousing.
										(2)Carbon
				pollution-intensive goodThe
				term carbon pollution-intensive good means a good that is (as
				identified by the Administrator, by rule)—
									(A)iron, steel, a
				steel mill product (including pipe and tube), aluminum, cement, glass
				(including flat, container, and specialty glass and fiberglass), pulp, paper, a
				chemical, or an industrial ceramic;
									(B)any other
				manufactured product that the Administrator determines—
										(i)is
				transferred for purposes of further manufacture; and
										(ii)generates, in the
				course of the manufacture of the product, direct and indirect greenhouse gas
				emissions that are comparable (on an emissions-per-dollar of output basis) to
				emissions generated in the manufacture or production of a product identified in
				subparagraph (A); or
										(C)a manufactured
				item—
										(i)in which 1 or
				more products identified in subparagraph (A) or (B) are inputs; and
										(ii)the cost of
				production of which in the United States is significantly increased by the
				imposition of a fee under this part.
										(3)First calendar
				yearThe term first calendar year means the earlier
				of—
									(A)calendar year
				2014; or
									(B)the first
				calendar year beginning at least 180 days after the date of enactment of this
				part.
									(4)Substantially
				equivalent measureThe term
				substantially equivalent measure means a fee or other regulatory
				requirement that imposes a cost on manufacturers of carbon pollution-intensive
				goods located outside the United States approximately equal to the cost imposed
				by the fee under this part on manufacturers of comparable carbon
				pollution-intensive goods located in the United States.
								(5)12th calendar
				yearThe term 12th calendar year means the calendar
				year beginning 12 years after the first calendar year.
								196.Imposition of
				fee
								(a)In
				generalThe Administrator
				shall impose on any manufacturer, producer, or importer of a carbon polluting
				substance a fee in accordance with this section.
								(b)Amount
									(1)In
				generalThe amount of the carbon pollution fee imposed under
				subsection (a) on any carbon polluting substance shall be assessed per ton of
				carbon dioxide content (including carbon dioxide equivalent content of methane)
				of the carbon polluting substance, as determined by the Administrator, in
				consultation with the Secretary of Energy.
									(2)Fractional part
				of tonIn the case of a fraction of a ton of a carbon polluting
				substance, the fee imposed under subsection (a) shall be the same fraction of
				the amount of the fee imposed on a whole ton of the carbon polluting
				substance.
									(3)Applicable
				amountFor purposes of paragraph (1), the amount of the fee shall
				be—
										(A)for the first
				calendar year, $20;
										(B)for each calendar year occurring after the
				first calendar year and before the 12th calendar year, an amount equal to the
				sum of—
											(i)the amount in
				effect under this paragraph for the preceding calendar year; and
											(ii)the product
				(rounded to the nearest dollar) obtained by multiplying—
												(I)the amount
				described in clause (i); and
												(II)5.6 percent;
				and
												(C)for the 12th
				calendar year and any calendar year thereafter, the amount in effect under this
				paragraph for the preceding calendar year.
										(c)Single
				imposition of feeNo fee shall be imposed under subsection (a)
				with respect to a carbon polluting substance if the person that would be liable
				for the fee establishes that a prior fee imposed under that subsection has been
				imposed with respect to that carbon polluting substance.
								(d)LimitationsNo
				fee shall be imposed against a person under subsection (a) for a calendar year
				if during that calendar year, in accordance with such regulations as the
				Administrator may prescribe—
									(1)the person uses a
				carbon polluting substance as a feedstock so that the carbon associated with
				that carbon polluting substance will not be emitted;
									(2)a fee under
				subsection (a) was paid with respect to another carbon polluting substance that
				is used by the person in the manufacture or production of the applicable carbon
				polluting substance; or
									(3)the carbon
				polluting substance is exported.
									197.Carbon
				equivalency fee
								(a)Imports
									(1)In
				generalThe Administrator shall impose a carbon equivalency fee
				on imports of carbon pollution-intensive goods that shall be equivalent to the
				cost that domestic producers of comparable carbon pollution-intensive goods
				incur as a result of—
										(A)fees paid by
				manufacturers, producers, and importers of carbon polluting substances under
				this part; and
										(B)carbon equivalency
				fees paid by importers of carbon pollution-intensive goods used in the
				production of the relevant comparable carbon pollution-intensive goods.
										(2)Determination
				of fee amount
										(A)In
				generalThe amount of the carbon equivalency fee under paragraph
				(1) shall be—
											(i)determined
				annually; and
											(ii)differentiated
				by classes of products and country of origin, taking into account the quantity
				of greenhouse gas emissions released during the process of manufacturing the
				carbon pollution-intensive goods and transporting the carbon
				pollution-intensive goods from the country of origin.
											(B)Petitions for
				adjustmentThe Administrator shall provide for a process for
				petitioning for adjustment to any fees determined under this subsection.
										(b)Use of
				proceeds
									(1)Transfer of
				fundsFor each applicable fiscal year, the Secretary of the
				Treasury shall transfer to the Administrator and the Secretary of
				Transportation an amount equal to 50 percent each of the amounts received
				during the preceding fiscal year as a result of the carbon equivalency fee
				imposed under subsection (a), without further appropriation.
									(2)Use of
				funds
										(A)EnvironmentThe
				Administrator, in consultation with the Secretary of Agriculture, the Secretary
				of the Interior, and the Secretary of State, shall use the amounts transferred
				under paragraph (1)—
											(i)as a primary
				purpose, to provide amounts to State and local programs that assist communities
				in—
												(I)adapting to
				climate change;
												(II)improving the
				resiliency of critical infrastructure; and
												(III)protecting
				environmental quality and wildlife; and
												(ii)as a secondary
				purpose, to meet international commitments made by the United States to assist
				with climate change adaptation.
											(B)TransportationThe
				Secretary of Transportation shall use the amounts transferred under paragraph
				(1) to provide amounts—
											(i)to State and
				local programs that assist communities in improving the resiliency of critical
				infrastructure; and
											(ii)for projects
				that provide preferential parking for carpools, including the addition of
				electric vehicle charging stations, subject to the condition that the primary
				purpose of the facilities is the reduction of vehicular traffic on nearby
				Federal-aid highways.
											(c)ExpirationThis
				section shall cease to have effect at such time as, and to the extent
				that—
									(1)(A)in the case of countries
				of export that adopt and ratify an international agreement requiring countries
				that emit greenhouse gases and produce carbon pollution-intensive goods for
				international markets to adopt equivalent measures, the international agreement
				comes into effect; or
										(B)the country of export has implemented
				substantially equivalent measures, as certified by the President of the United
				States; and
										(2)the actions
				provided under subsection (a) are no longer appropriate, as determined by the
				Administrator.
									198.Report to
				CongressNot later than 5
				years after the date of enactment of this part, the Administrator shall submit
				to Congress a report that includes recommendations for—
								(1)the administration of the carbon pollution
				fee program under this part for calendar years beginning after the 12th
				calendar year, including a schedule for establishing the amount of the fee for
				those subsequent calendar years; and
								(2)future investments to reduce greenhouse gas
				emissions and provide resources for climate change
				adaptation.
								.
				(b)Technical
			 amendmentsTitle IV of the Clean Air Act (relating to noise
			 pollution) (42 U.S.C. 7641 et seq.) is—
					(1)amended by
			 redesignating sections 401 through 403 as sections 701 through 703,
			 respectively; and
					(2)redesignated as
			 title VII and moved to appear at the end of that Act.
					102.Residential
			 environmental rebate program
				(a)In
			 generalThere is authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency (referred to in this
			 section as the Administrator) an amount equal to
			 3/5 of the amounts received in the Treasury as the result
			 of the fee imposed under section 196 of the Clean Air Act (as added by section
			 101(a)) to provide a monthly residential environmental rebate to legal
			 residents of the United States.
				(b)RegulationsAs
			 soon as practicable after the date of enactment of this Act, the Administrator
			 shall promulgate regulations establishing procedures for the distribution of
			 residential environmental rebates under subsection (a), including procedures
			 that provide, to the maximum extent practicable, for—
					(1)the coordination
			 of the monthly residential environmental rebate with other Federal and State
			 payment mechanisms;
					(2)the use of
			 electronic transfers of the monthly residential environmental rebates;
			 and
					(3)the establishment
			 of an Office of Environmental Rebate Advocate within the Environmental
			 Protection Agency to assist households with accessing and using the residential
			 environmental rebate program.
					(c)Administrative
			 costsOf the amounts reserved for rebates under this section, not
			 more than 1 percent shall be used to administer the program under this
			 section.
				103.Pollution
			 Reduction Trust Fund
				(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund to be known as
			 the Pollution Reduction Trust Fund (referred to in this section
			 as the Trust Fund), consisting of such amounts as are transferred
			 to the Trust Fund under subsection (b) and to be used to facilitate the
			 implementation of the carbon pollution reduction program.
				(b)Transfers to
			 Trust FundAfter setting aside amounts under section 102(a),
			 there is appropriated to the Trust Fund an amount equivalent to the remaining
			 revenues received in the Treasury as the result of the fee imposed under
			 section 196 of the Clean Air Act (as added by section 101(a)).
				(c)Distribution of
			 amountsAmounts in the Trust
			 Fund for a calendar year shall be available without further appropriation, as
			 follows:
					(1)$7,500,000,000
			 shall be available to the Administrator of the Environmental Protection Agency,
			 for each of the first 10 calendar years beginning after the date of enactment
			 of this Act, to mitigate the economic impacts of the fee imposed under section
			 196 of the Clean Air Act (as added by section 101(a)) on energy-intensive and
			 trade-exposed industries, to be distributed in accordance with regulations
			 promulgated by the Administrator, subject to the requirement that the
			 Administrator shall reserve not less than ¼ of those
			 amounts for energy efficiency investments in energy-intensive or trade-exposed
			 industries.
					(2)$5,000,000,000
			 shall be available to the Secretary of Energy to carry out the Weatherization
			 Assistance Program for Low-Income Persons established under part A of title IV
			 of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) for each
			 of the first 10 calendar years beginning after the date of enactment of this
			 Act.
					(3)$1,000,000,000
			 shall be available to the Secretary of Labor for each of the first 10 calendar
			 years beginning after the date of enactment of this Act for job training,
			 education, and transition assistance for individuals employed by the fossil
			 fuel industry seeking to transition to clean energy jobs.
					(4)$2,000,000,000
			 shall be available for the Advanced Research Projects Agency-Energy for each of
			 the first 10 calendar years beginning after the date of enactment of this
			 Act.
					(5)The balance shall
			 be used for Federal budget deficit reduction.
					IISustainable
			 Technologies Finance Program
			201.Sustainable
			 Technologies Finance Program
				(a)EstablishmentThe
			 Administrator of the Environmental Protection Agency (referred to in this
			 section as the Administrator) shall establish a program, and
			 promulgate any necessary regulations to carry out the program, to be known as
			 the Sustainable Technologies Finance Program, under which the
			 Administrator shall provide loans, credit instruments, loan guarantees, and
			 other financial assistance, including in the form of assistance for
			 public-private partnerships, for eligible projects carried out in the United
			 States that reduce greenhouse gas emissions.
				(b)Eligible
			 projectsA project shall be eligible to receive financial
			 assistance under this section if the project reduces greenhouse gas emissions
			 as determined by the Administrator, and uses—
					(1)a technology
			 for—
						(A)energy
			 efficiency;
						(B)combined heat and
			 power;
						(C)solar energy,
			 including—
							(i)photovoltaic
			 energy;
							(ii)thermal
			 energy;
							(iii)wind energy;
			 and
							(iv)geothermal
			 energy, including groundsource heat pumps;
							(D)biomass or
			 biofuels that are not sourced from food crops;
						(E)ocean, tidal, or
			 hydropower energy;
						(F)electric vehicle
			 infrastructure;
						(G)advanced battery
			 or energy storage; or
						(H)rail, transit, or
			 public transportation; or
						(2)any other
			 transportation technology that offers a reduction in greenhouse gas emissions,
			 as determined by the Administrator.
					(c)ApplicationsTo
			 be eligible to receive financial assistance under this section, the owner or
			 operator of an eligible project shall submit to the Administrator an
			 application at such time, in such manner, and containing such information as
			 the Administrator may require.
				(d)PriorityIn
			 providing financial assistance under this section, the Administrator shall give
			 priority to projects that provide the largest greenhouse gas emissions
			 reductions per Federal dollar invested, as determined by the
			 Administrator.
				(e)Funding
					(1)In
			 generalNotwithstanding any other provision of law, on October 1,
			 2013, and on each October 1 thereafter through October 1, 2022, out of any
			 funds in the Treasury not otherwise appropriated, the Secretary of the Treasury
			 shall transfer to the Administrator for the cost of grants, loans, and loan
			 guarantees to carry out this section, $5,000,000,000, to remain available until
			 expended.
					(2)Receipt and
			 acceptanceThe Administrator shall be entitled to receive, shall
			 accept, and shall use to carry out this section the funds transferred under
			 paragraph (1), without further appropriation.
					(3)Administrative
			 costsOf the amounts made available to carry out this section,
			 the Administrator may use not more than 2 percent for each fiscal year for the
			 administration of this section.
					202.Budgetary
			 effectsThe budgetary effects
			 of this title, for the purpose of complying with the Statutory Pay-As-You-Go
			 Act of 2010, shall be determined by reference to the latest statement titled
			 Budgetary Effects of PAYGO Legislation for this Act, submitted
			 for printing in the Congressional Record by the Chairman of the Senate Budget
			 Committee, provided that such statement has been submitted prior to the vote on
			 passage.
			IIIEnvironmental
			 protection
			301.Regulation of
			 hydraulic fracturing
				(a)DisclosureSection
			 1421(b) of the Safe Drinking Water Act (42 U.S.C. 300h(b)) is amended—
					(1)by striking
			 paragraph (2);
					(2)by redesignating
			 paragraph (3) as paragraph (2); and
					(3)by adding at the
			 end the following:
						
							(3)Disclosures of
				chemical constituents
								(A)In
				generalA person conducting hydraulic fracturing operations shall
				disclose to the State (or to the Administrator, in any case in which the
				Administrator has primary enforcement responsibility in a State), by not later
				than such deadlines as shall be established by the State (or the
				Administrator)—
									(i)before the
				commencement of any hydraulic fracturing operations at any area or a portion of
				a area, a list of chemicals intended for use in any underground injection
				during the operations (including identification of the chemical constituents of
				mixtures, Chemical Abstracts Service numbers for each chemical and constituent,
				material safety data sheets when available, and the anticipated volume of each
				chemical to be used); and
									(ii)after the
				completion of hydraulic fracturing operations described in clause (i), the list
				of chemicals used in each underground injection during the operations
				(including identification of the chemical constituents of mixtures, Chemical
				Abstracts Service numbers for each chemical and constituent, material safety
				data sheets when available, and the volume of each chemical used).
									(B)Public
				availabilityThe State (or the Administrator, as applicable)
				shall make available to the public the information contained in each disclosure
				of chemical constituents under subparagraph (A), including by posting the
				information on an appropriate Internet website.
								(C)Immediate
				disclosure in case of medical emergency
									(i)In
				generalSubject to clause (ii), the regulations promulgated
				pursuant to subsection (a) shall require that, in any case in which the State
				(or the Administrator, as applicable) or an appropriate treating physician or
				nurse determines that a medical emergency exists and the proprietary chemical
				formula or specific chemical identity of a trade-secret chemical used in
				hydraulic fracturing is necessary for medical treatment, the applicable person
				using hydraulic fracturing shall, upon request, immediately disclose to the
				State (or the Administrator) or the treating physician or nurse the proprietary
				chemical formula or specific chemical identity of a trade-secret chemical,
				regardless of the existence of—
										(I)a written
				statement of need; or
										(II)a
				confidentiality agreement.
										(ii)RequirementA
				person using hydraulic fracturing that makes a disclosure required under clause
				(i) may require the execution of a written statement of need and a
				confidentiality agreement as soon as practicable after the determination by the
				State (or the Administrator) or the treating physician or nurse under that
				clause.
									(D)No public
				disclosure requiredNothing in subparagraph (A) or (B) authorizes
				a State (or the Administrator) to require the public disclosure of any
				proprietary chemical
				formula.
								.
					(b)DefinitionsSection
			 1421(d) of the Safe Drinking Water Act (42 U.S.C. 300h(d)) is amended by
			 striking paragraph (1) and inserting the following:
					
						(1)Underground
				injection
							(A)In
				generalThe term underground injection means the
				subsurface emplacement of fluids by well injection.
							(B)InclusionThe
				term underground injection includes the underground injection of
				fluids or propping agents pursuant to hydraulic fracturing operations relating
				to oil or gas production activities.
							(C)ExclusionThe
				term underground injection does not include the underground
				injection of natural gas for the purpose of
				storage.
							.
				(c)State primary
			 enforcement responsibilitySection 1422 of the Safe Drinking
			 Water Act (42 U.S.C. 300h–1) is amended by striking subsection (c) and
			 inserting the following:
					
						(c)Disapproval of
				a State program
							(1)In
				generalIf the Administrator disapproves a State program (or part
				of a program) under subsection (b)(2) or determines under subsection (b)(3)
				that a State no longer meets the requirements of clause (i) or (ii) of
				subsection (b)(1)(A), or if a State fails to submit an application or notice
				before the date of expiration of the period specified in subsection (b)(1), not
				later than 90 days after the date of the disapproval, determination, or
				expiration (as applicable), the Administrator, by regulation, shall prescribe
				(and may from time to time by regulation revise) a program applicable to the
				State that meets the requirements of section 1421(b).
							(2)Other program
				not in effectA program prescribed by the Administrator under
				paragraph (1) shall apply in the State to the extent that a program adopted by
				the State that the Administrator determines meets the requirements of clause
				(i) or (ii) of subsection (b)(1)(A) is not in effect.
							(3)Opportunity for
				public hearingBefore promulgating any regulation under this
				section, the Administrator shall provide an opportunity for a public hearing
				with respect to the
				regulation.
							.
				(d)Enforcement of
			 programSection 1423(c) of the Safe Drinking Water Act (42 U.S.C.
			 300h–2) is amended—
					(1)by striking
			 paragraphs (1) and (2) and inserting the following:
						
							(1)In
				generalIn any case in which the Administrator is authorized to
				bring a civil action under this section with respect to any regulation or other
				requirement of this part, the Administrator may also issue an order under this
				subsection that assesses a civil penalty of not more than $10,000 for each day
				of violation for any past or current violation, up to a maximum administrative
				penalty of $125,000 or requires compliance with the regulation or other
				requirement, or both.
							;
				and
					(2)by redesignating
			 paragraphs (3) through (8) as paragraphs (2) through (7), respectively.
					(e)Optional
			 demonstration by states relating to oil or natural gas
					(1)In
			 generalSection 1425 of the Safe Drinking Water Act (42 U.S.C.
			 300h–4) is repealed.
					(2)Conforming
			 amendments
						(A)The first
			 sentence of section 1423(a)(1) of the Safe Drinking Water Act (42 U.S.C.
			 300h–2(a)(1)) is amended by striking or section 1425(c).
						(B)Section
			 1443(c)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–2(c)(2)) is amended
			 by striking the second sentence.
						302.Reports to
			 Congress
				(a)Fugitive
			 methane emissionsNot later
			 than 2 years after the date of enactment of this Act, the Administrator of the
			 Environmental Protection Agency shall submit to Congress a report describing
			 the quantity of fugitive methane emissions emitted as a result of any leak in
			 natural gas infrastructure, including recommendations for eliminating each such
			 leak.
				(b)Other
			 greenhouse gas emissionsThe Administrator of the Environmental
			 Protection Agency shall enter into an agreement with the National Academy of
			 Sciences under which the Academy shall conduct a study, and, not later than 2
			 years after the date of enactment of this Act, submit to Congress a report
			 describing—
					(1)the quantity of
			 United States greenhouse gas emissions not covered by a program under this Act
			 (or an amendment made by this Act); and
					(2)recommendations
			 for programs to reduce emissions of those greenhouse gases.
					303.Sense of
			 Congress relating to reduction in greenhouse gas emissionsIt is the sense of Congress that the United
			 States should carry out activities to ensure that, by January 1, 2050, the
			 total quantity of greenhouse gas emissions released in the United States is
			 reduced by not less than 80 percent, as compared to the total quantity of
			 greenhouse gas emissions released during calendar year 2005.
			
